Citation Nr: 0505989	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney 
dysfunction/disease with recurrent urinary. 

3.  Entitlement to service connection for diabetic 
retinopathy of the right eye. 
 
4.  Entitlement to service connection for peripheral vascular 
disease. 
 
5.   Entitlement to an increased rating for diabetes 
mellitus, currently evaluated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 until June 
1976.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2002 
rating decision of the Washington, DC Regional Office (RO) 
that declined to reopen the claim of service connection for 
hypertension, and denied service connection for kidney 
dysfunction/disease, diabetic retinopathy of the right eye, 
and peripheral vascular disease, all claimed to be secondary 
to diabetes mellitus.  The RO also denied a rating in excess 
of 20 percent for diabetes mellitus.

Entitlement to service connection for hypertension was denied 
by a rating decision of the agency of original jurisdiction 
dated in December 1976.  There is however, no indication that 
the veteran was notified of this decision.  Therefore, that 
decision did not become final.  Hauck v. Brown, 6 Vet. App. 
518, 519 (1994) (per curiam order).

Pursuant to the veteran's request he was scheduled for a 
hearing at the Board in October 2004, but failed to appear.  
His request is deemed to have been withdrawn.  38 C.F.R. 
§ 20.702(d) (2004).

The issues of service connection for kidney 
dysfunction/disease, diabetic retinopathy of the right eye, 
and peripheral vascular disease, all claimed to be secondary 
to diabetes mellitus and an increased rating for diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected diabetes have increased in severity, and 
that he now has kidney dysfunction/disease, diabetic 
retinopathy of the right eye, and peripheral vascular disease 
that are secondary to the diabetic condition.  

The veteran also maintains that he now hypertension that is 
also of service onset or related to diabetes.  In this 
regard, it is noted that the veteran had diastolic blood 
pressure readings of 90 or more during service, that 
hypertension was diagnosed on a VA examination in July 1987, 
and that on the April 2002 examination, the veteran was 
reportedly taking medication apparently for hypertension.

The veteran is a nurse, and as such, is arguably competent to 
express medical opinions.

The Board observes in this instance that the veteran last had 
a VA examination for compensation and pension purposes in 
April 2002.  At that time, the examiner indicated that there 
was no significant diabetic retinopathy or diabetic 
nephropathy, and no clinical evidence of peripheral vascular 
disease or other diabetes complications.  

The examiner did indicate, however that the was taking 
insulin twice a day.  This is one of the criteria for a 100 
schedular evaluation.  A clinical report dated in October 
2002 was subsequently received from a specialist in neuro-
ophthalmology, who also related that testing showed no 
angiographic evidence of significant diabetic retinopathy.  
In his substantive appeal received in September 2003, the 
veteran contends that he did not receive an adequate VA 
examination for his diabetic condition, and that the 
physician was not properly supplied with the VA diabetic 
rating criteria at that time.  

The Board notes that it has been approximately three years 
since the appellant's last compensation examination.  The 
veteran has contended that the disability is worsening.  In a 
statement received, in October 2002, subsequent to the VA 
examination, Dr. John L. Crompton reported that the veteran 
had retinal ischaemia, the history of diabetes was noted.  It 
is unclear whether the retinal ischeamia is related to the 
service-connected diabetes.

The medical evidence of record does not many of the specific 
findings needed to rate the diabetes.  As such, the Board 
finds that the veteran should be afforded an additional VA 
examination in order to better delineate the veteran's 
various disorders, assess the severity, symptomatology, and 
manifestations of the veteran's service-connected diabetes 
mellitus, including any complications.  The examiner will be 
requested to respond to specific questions as to whether or 
not the veteran has any other disabilities that are related 
to diabetes mellitus as he now contends.  

Additionally, the Board notes that in correspondence to the 
veteran dated in July 2003, the RO requested that 
authorization and consent to release medical records be 
signed to retrieve private medical records from a number of 
physicians.  In an ensuing paragraph in that same letter, the 
RO wrote that it had already made a request to those same 
doctors.  The Board observes that signed authorization to 
obtain medical information from the physicians listed is 
already of record, but there is no documentation in the 
record evidencing that the RO has requested those clinical 
records.

The veteran has submitted a statement from an official of the 
Nurses Board of South Australia, which reported that his 
license to work as a nurse was suspended due to mental and 
physical incapacity and; and the South Australian 
Superannuation Board, which found the veteran to be totally 
and permanently incapacitated for work.  VA has a statutory 
duty to seek the supporting medical records that were relied 
upon in these decisions.  Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

Under the circumstances, this case is REMANDED for the 
following actions:

1.  Request a copy of the veteran's 
clinical records from all of the 
physicians listed in its correspondence 
dated in July 2003, as well as from 
Doctors Fishman and Chaplin, utilizing 
the medical authorization already of 
record, and from the Nurses Board of 
South Australia, and the South 
Australian Superannuation Board.

2.  Afforded an examination, preferably 
by an endocrinologist to ascertain the 
severity of his diabetes mellitus and 
the relationship between the claimed 
disabilities and diabetes.  The 
examining physician should review a 
copy of the claims file, if at all 
feasible.  A copy of this remand must 
be provided to the examiner.  

The examiner must comment specifically 
upon whether the veteran's service-
connected diabetes mellitus requires 
insulin and the dosage per day, a 
restricted diet, and regulation of 
activities.  

The examiner must also report whether 
the veteran has episodes of 
ketoacidosis or hypoglycemic reactions, 
and if such episodes require 
hospitalizations, and if so, how many 
per year.  

The examiner must also indicate whether 
such episodes require visits to a 
diabetic care provider, and if so, how 
many times per month.  The examiner 
should also comment upon complications 
due to the veteran's service-connected 
diabetes mellitus and the severity of 
each.  

The examiner should also state whether 
the appellant has any progressive loss 
of weight and/or strength, if any.  

The examiner should also specifically 
respond to the following questions: 

a) Does the veteran now have kidney 
dysfunction and/or disease with 
recurrent urinary calculi that at least 
as likely as not (50 percent 
probability or more) is due to, or 
permanently worsened by, diabetes 
mellitus?

b) Does the veteran now have diabetic 
retinopathy of the right eye that is at 
least as likely as not due to, or 
permanently worsened by, diabetes 
mellitus?

c) Does the veteran now have peripheral 
vascular disease that is at least as 
likely as not, due to, or permanently 
worsened by, diabetes mellitus?

A rationale for the opinions should be 
reported.

4.  Refer the veteran's claims file to a 
VA physician in order to obtain an 
opinion as to whether the veteran has 
current hypertension that, at least as 
likely as not, began in service, or is 
otherwise related to a disease or injury 
in service.  The reviewer should provide 
a rationale for the opinion.

Then, readjudicate the claims on appeal.  
If any claim is not fully granted, issue 
a supplemental statement of the case.  
Then return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




